Citation Nr: 0327924	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND

On January 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and his 
representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran should be informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

2.  Thereafter, send a copy of any 
stressor statement of record, a copy of 
the veteran's DD 214, and all pertinent 
service record book pages to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia, 22134- 
0001.  The Commandant should then be 
requested to attempt to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  The RO must follow up on all 
logical development suggested by 
Commandant.

3.  Regardless whether the appellant is 
able to supply additional information to 
verify any claimed stressor, request that 
the Commandant of the Marine Corps 
determine whether the veteran is entitled 
to the Combat Action Ribbon based on his 
service in couterinsurgency operations 
between December 1965 and February 1968.  
Copies of the veteran's "Page 3" and 
"Page 9" entries should be provided 
with the request to the Commandant.  The 
request should be submitted to: 
Headquarters, United States Marine Corps, 
Manpower & Reserve Affairs, Code MMMA, 
3280 Russell Road, Quantico, Virginia 
22134-5103.

4.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for any mental disorder since 
2001.  Obtain records of the veteran's 
treatment from each identified health 
care provider.  In particular, obtain 
from the VA Medical Center in Altoona, 
Pennsylvania, records of the veteran's 
psychiatric treatment since May 2002, 
including reports of psychological 
testing and evaluations, psychiatric 
examinations, records of group and 
individual psychotherapy, and social work 
surveys.

5.  Ask Rudolpho Medina, M.D., a 
psychiatrist at the Altoona VAMC, to 
review the records he prepared after his 
visits with the veteran in February and 
May 1999 and August 2000, and to explain 
the basis for changing the veteran's 
diagnosis from depression and anxiety to 
PTSD.  In addition, ask him to identify 
the specific independently verified 
stressor event, that meets DSM-IV's 
"A(1)" diagnostic criteria for PTSD, 
upon which he relied for his diagnosis of 
PTSD in August 2000.  Finally, Dr. Medina 
should explain how the veteran 
reexperienced the two incidents on 
Highway 1 between August 2000, when he 
first diagnosed PTSD, and July 2002, when 
those two incidents are reported, for the 
first time, in a letter he co-signed with 
Mr. Grove.

6.  Thereafter, arrange for the veteran 
to undergo VA psychological testing and 
evaluation at any VAMC other than that at 
Altoona.  Send the claim folder to the 
examiner for review.  Testing should 
include, at minimum, the Mississippi 
Scale for Combat-Related PTSD and the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If scores are 
elevated on any scales, rather than 
attributing that result to possibilities 
such as a "cry for help" or 
prevarication, the examiner should render 
an opinion, based on sound medical 
judgment, experience, knowledge of the 
facts of the case, and interview of the 
veteran, as to the actual cause of the 
elevated scores.  Axis II diagnoses 
should not be deferred.  All factors upon 
which the examiner's opinions are based 
must be set forth in the report.

7.  After all of the foregoing 
development has been completed, and 
evidence obtained has been associated 
with the file, arrange for the veteran to 
undergo a VA psychiatric examination, at 
any VAMC other than that at Altoona, to 
determine the nature of his mental 
disorders.  Send the claim folder to the 
examiner for review.  If PTSD is 
diagnosed, the examiner must identify the 
independently verified event or events 
that he or she believes the veteran 
experienced that meet the DSM-IV 
diagnostic criteria for PTSD.  Further, 
the examiner must explain how the event 
or events are persistently reexperienced, 
explain how stimuli is persistently 
avoided, and identify persistent symptoms 
of increased arousal.  The examiner must 
indicate whether the veteran demonstrates 
agitation and arousal when his 
experiences are probed.  The examiner 
must indicate whether the veteran has 
true flashbacks, accompanied by 
disorientation, or whether he merely has 
recollections of events in service.  If 
the veteran claims to have forgotten 
traumatic events he experienced in 
service, and those forgotten events were 
relied upon to diagnose PTSD, the 
examiner must explain how the veteran 
reexperiences events he cannot remember.  
Axis II diagnoses should not be deferred.  
All factors upon which medical opinions 
are based must be set forth in the 
report.  All reports must be typed. 

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





